United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-1510
Issued: November 16, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On July 6, 2015 appellant filed a timely appeal from a March 18, 2015 decision of the
Office of Workers’ Compensation Programs (OWCP), which found that her request for
reconsideration was untimely filed and did not present clear evidence of error. The appeal was
docketed as No. 15-1510.
On October 20, 2004 appellant, then a 50-year-old mail clerk, filed an occupational
disease claim alleging that she developed bilateral epicondylitis, wrist tendinitis, and carpal
tunnel syndrome as a result of her daily work activity. OWCP accepted her claim for bilateral
tenosynovitis of the hand and wrist and bilateral lateral epicondylitis.
On November 26, 2012 OWCP terminated appellant’s wage-loss and medical
compensation benefits. Appellant disagreed with the decision and requested an oral hearing. By
decision dated June 12, 2013, an OWCP hearing representative affirmed the November 26, 2012
termination decision.
On October 24, 2013 OWCP received appellant’s request for
reconsideration. In a decision dated February 21, 2014, it affirmed the termination of her
benefits.

Appellant subsequently requested reconsideration of the February 21, 2014 OWCP
decision on February 23, 2015 and submitted additional evidence. In a March 18, 2015 decision,
OWCP denied her request for reconsideration on the grounds that it was not timely filed and
failed to establish clear evidence of error.
The Board finds that appellant’s reconsideration request was timely. Section 10.607(a) of
the implementing regulations provides that an application for reconsideration must be received
within one year of the date of OWCP decision for which review is sought.1 In this case, the last
OWCP merit decision was dated February 21, 2014 and one year elapsed on February 21, 2015.
Appellant’s reconsideration request was received by OWCP on February 23, 2015. In
computing the time for requesting reconsideration, however, the last day of the period shall be
included unless it is a Saturday, a Sunday, or a legal holiday.2 As February 21, 2015 was a
Saturday, appellant had until February 23, 2015 to request reconsideration. Thus, her request
was timely received by OWCP.
Because appellant filed a timely reconsideration request, OWCP should have reviewed
her request under the standard for a timely request,3 as opposed to the standard for untimely
requests.4 The clear evidence of error standard utilized by OWCP in its March 18, 2015 decision
is appropriate only for untimely reconsideration requests. The Board will set aside OWCP’s
March 18, 2015 decision and remand the case for an appropriate final decision on appellant’s
timely request for reconsideration.

1

20 C.F.R. § 10.607(a).

2

Debra McDavid, 57 ECAB 149 (2005); J.J., Docket No. 14-746 (October 17, 2014).

3

20 C.F.R. § 10.606(b)(3).

4

Section 10.607(b) states that OWCP will consider an untimely application for reconsideration only if it
demonstrates clear evidence of error by OWCP in its most recent merit decision. The reconsideration request must
establish that OWCP’s decision was, on its face, erroneous. 20 C.F.R. § 10.607(b).

2

IT IS HEREBY ORDERED THAT the March 18, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order.
Issued: November 16, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

